DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to rejection under 35 U.S.C. 112(b) have been fully considered and is withdraw. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1,21 rejected under 35 U.S.C. 103 as being taught by IZAWA; Hirokazu et al. (US 20180296049 A1) in view of Goma; Sergiu Radu et al. (US 20150373322 A1) 
Regarding claim 1, Izawa teaches, 
A cleaner performing autonomous traveling, (¶24 and Fig. 2, “vacuum cleaner 11, in this embodiment, is a so-called self-propelled robot cleaner (cleaning robot) “) the cleaner comprising: 
a main body; (¶25 and Fig. 2-20, “main casing 20”)
first and second cameras photographing (¶34 and Fig. 2-51a and 51b, “cameras 51a and 51b as (one and the other) image pickup means”) the periphery of the main body; (¶35 and Fig. 2-51a and 51b” cameras 51a, 51b are digital cameras which pick up digital images of a forward direction, which is the traveling direction of the main casing 20”) and 
a controller (¶25 and 38, and Fig. 1-27, “control means 27” is “a microcomputer including a CPU”) controlling the first and second cameras to capture an image (¶25 and 34, “control means (a control unit) 27” which is a controller for controlling “the image pickup part 25” which “image pickup part 25 includes cameras 51a, 51b”) according to preset order, (¶46 and Fig. 1-68, “image pickup control part 68, including a control circuit for controlling operation of shutters of the cameras 51a, 51b, operates the shutters at every specified time interval, thus exerting control to pick up images by the cameras 51a, 51b at every specified time interval.”) 
an infrared projector, (¶78 and 77, “beam irradiation part 73 with a light-emitting element, for example, an LED or a semiconductor laser is configured to irradiate a light beam B such as visible light or infrared ray forward in the traveling direction” which “a beam irradiation part 73 as light emitting means (a light emitting part) different from the lamp 53, disposed between the cameras 51a, 51b”)
wherein a direction in which the first camera is directed and a direction in which the second camera is directed form a predetermined angle, (¶35 and Fig. 2, “cameras 51a, 51b are disposed in the side surface portion 20a of the main casing 20 at positions which are skewed by a generally equal specified angle (acute angle) in the left-and-right direction with respect to a widthwise center line L of the vacuum cleaner 11 (main casing 20), respectively” such that “mage pickup ranges (fields of view) Va, Vb overlapping with each other”) and the controller generates three-dimensional (3D) coordinate information related to an object located near the main body using images obtained in the first and second cameras. (¶38, controller means 27 includes “an image generation part 63 as distance image generation means (a distance image generation part) for calculating a distance (depth) to an object (feature point) from the cameras 51a, 51b based on images picked up by the cameras 51a, 51b, and then generating a distance image based on the calculated distance to the object”) 
	But does not explicitly teach, 
a first projector paired with the first camera such that the controller adjusts the output value of the first infrared projector when the first camera is in an ON state; and 
a second projector paired with the second camera such that the controller adjusts the output value of the second infrared projector when the second camera is in an ON state,
	However, Goma teaches additionally, 
a first infrared projector (¶28,29, Fig. 1-100a and 200a, “depth sensing system” 100a with a “transmitter” 200a that produces a “near-infra red (NIR) light beam that is optically manipulated to produce a light pattern”) paired with the first camera (¶28 and Fig. 1-300a, “receiver” 300a”) such that the controller (¶40, “Capture control module 335 may also control the sensor assembly to capture an image, for example, in coordination with the transmitter emitting laser pulse and in coordination with other image capture devices”) adjusts the output value (¶49, “laser may be operated to produce a periodic or a non-periodic laser pulse of a certain frame rate, and the duration of the laser pulse may be adjusted“) of the first infrared projector (¶49, multiple depth sensing devices can be controlled to “delay the start of their pulse illumination emissions based on iterative detection that the scene is being illuminated by another device” of “1/frame-rate” second) when the first camera is in an ON state; (¶50, “illuminate the system (for example, using structured light or TOF technology) and sense the projected radiation” when no other illumination interference is sensed from the other “depth sensing devices”) and 
a second infrared projector (¶28,29, Fig. 1-100b and 200b, “depth sensing system” 100b with a “transmitter” 200b that produces a “near-infra red (NIR) light beam that is optically manipulated to produce a light pattern”) paired with the second camera (¶28 and Fig. 1-300b, “receiver” 300b”) such that the controller (¶40, “Capture control module 335 may also control the sensor assembly to capture an image, for example, in coordination with the transmitter emitting laser pulse and in coordination with other image capture devices”) adjusts the output value (¶49, “laser may be operated to produce a periodic or a non-periodic laser pulse of a certain frame rate, and the duration of the laser pulse may be adjusted“) of the second infrared projector (¶49, multiple depth sensing device scan be controlled to “delay the start of their pulse illumination emissions based on iterative detection that the scene is being illuminated by another device” of “1/frame-rate” second) when the second camera is in an ON state, (¶50, “illuminate the system (for example, using structured light or TOF technology) and sense the projected radiation” when no other illumination interference is sensed from the other “depth sensing devices”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Goma which can coordinate multiple infrared projection and capture sets. This allows for creating capture windows to depth illuminate and capture in a synchronized fashion. 

Regarding claim 21, Izawa with Goma teaches the limitation of claim 1,
	Goma teaches additionally, 
a direction of a beam emitted from the first infrared projector corresponds to a direction in which the first camera is directed, (¶28 and Fig. 1-100a, “transmitter/receiver pairs” which includes a “structured light transmitter 200”, 200a, and a “receiver 300”, 300a) and a direction of a beam emitted from the second infrared projector corresponds to a direction in which the second camera is directed. (¶28 and Fig. 1-100b, “transmitter/receiver pairs” which includes a “structured light transmitter 200”, 200b, and a “receiver 300”, 300b)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Goma which can coordinate multiple infrared projection and capture sets. This allows for creating capture windows to depth illuminate and capture in a synchronized fashion.  

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over IZAWA; Hirokazu et al. (US 20180296049 A1) in view of Goma; Sergiu Radu et al. (US 20150373322 A1) in view of Srinivasan; Venugopal et al. (US 20140254880 A1)
Regarding claim 3, Izawa with Goma teaches the limitations of claim 1,
	Goma teaches additionally,
first and second infrared projectors (¶65, “structured light transmitter 200”, 200a and 200b, which include “a laser that produces a near-infra red (NIR) light beam”)
	But does not explicitly teach the additional limitation of claim 3,
	However, Srinivasan teaches, 
controller increases the output of the infrared projector (¶20, “a recognition system may increase power of an infrared (IR) lamp used to project a dot pattern onto the environment“) in order to increase a target distance (¶20, “To compensate for the limited depth range“) of the first and second cameras. (¶28, “image capturing device 104”which uses “a laser or a laser array to project a dot pattern onto the environment 100” which “image capturing device 104 also captures two-dimensional image data via one or more cameras (e.g., infrared sensors)”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Goma with the environment monitoring of Srinivasan which can increase the power of an infrared lamp. This technique can help adjust for a systems limitations and provide more range. 

Claim 4-6,11 rejected under 35 U.S.C. 103 as being unpatentable over IZAWA; Hirokazu et al. (US 20180296049 A1) in view of Goma; Sergiu Radu et al. (US 20150373322 A1) in view of Srinivasan; Venugopal et al. (US 20140254880 A1) in view of TSUJII; Masaharu et al. (US 20150323308 A1)

	Goma teaches additionally,
first and second infrared projectors (¶65, “structured light transmitter 200”, 200a and 200b, which include “a laser that produces a near-infra red (NIR) light beam”)
	But does not explicitly teach the additional limitation of claim 4,
	However, Tsujii teaches additionally,
controller repeatedly changes the output value of the infrared projected to a first value and a second value. (¶48 and fig. 7b, “a second pulse signal causing the first to ninth infrared LEDs 261 to 269 to illuminate (turn on/off) in order (reference illumination signal), as shown in FIG. 7B” used for an “infrared LED” as depicted in Fig. 7b)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Goma with the environment monitoring of Srinivasan with the measurement system of Tsujii which pulses the illumination. Using such an illumination source and image capture timing provides the right conditions for distance measuring for a measurement device. 

Regarding claim 5, Izawa with Goma with Srinivasan teaches the limitation of claim 4, 
	Goma teaches additionally,
first and second infrared projectors (¶65, “structured light transmitter 200”, 200a and 200b, which include “a laser that produces a near-infra red (NIR) light beam”) emit an infrared signal of a predetermined pattern. (¶29, “near-infra red (NIR) light beam that is optically manipulated to produce a light pattern, and the light pattern is projected”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of 

Regarding claim 6, Izawa with Goma with Srinivasan with Tsujii teaches the limitations of claim 4,
	Goma teaches additionally,
first and second infrared projectors (¶65, “structured light transmitter 200”, 200a and 200b, which include “a laser that produces a near-infra red (NIR) light beam”)
Tsujii teaches additionally,
camera performs a first step of turning on the first camera, (¶49 and fig. 7C, Open shutters signal as depicted in Fig. 7c in the 1st pulse signal) 
a second step of setting the output of the infrared projector to the first value, (¶48 and fig. 7B, Open shutters as depicted in Fig. 7c in the first pulse signal)
a third step of obtaining information related to an object existing within a first distance range from the main body by using the first camera, (¶49 and 50, “enable light to be adequately accumulated in the detection portions” while “an illumination interval T3 from when a specific infrared LED illuminates until the next infrared LED illuminates”) and 
a fourth step of turning off the first camera. (¶49 and fig. 7C, Close shutters signal as depicted in Fig. 7c in the 1st pulse signal)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Goma with the environment monitoring of Srinivasan with the timing of Tsujii which pulses the 

Regarding claim 11, Izawa with Goma with Srinivasan with Tsujii teaches the limitation of claim 4, 
Izawa teaches additionally,
output value of the infrared projector is the first value, (¶78, “LED or a semiconductor laser is configured to irradiate a light beam B such as visible light or infrared ray”) the controller detects information related to an obstacle existing around the main body, (¶79, “light beams B irradiated from the beam irradiation part 73 are irradiated to an object O positioned ahead of the main casing 20” such that “light beam B is used as a feature point of the object O for calculation of a distance to the spot S”) by using the information obtained by the first and second cameras. (¶78, “light beams B be irradiated within the image pickup ranges (fields of view) Va, Vb overlapping with each other respectively of the cameras 51a, 51b”)
Goma teaches additionally,
first and second infrared projectors (¶65, “structured light transmitter 200”, 200a and 200b, which include “a laser that produces a near-infra red (NIR) light beam”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Goma with the environment monitoring of Srinivasan with the measurement system of Tsujii which can coordinate multiple infrared projection and capture sets. This allows for creating capture windows to depth illuminate and capture in a synchronized fashion.  

Claim 7-10 rejected under 35 U.S.C. 103 as being unpatentable over IZAWA; Hirokazu et al. (US 20180296049 A1) in view of Goma; Sergiu Radu et al. (US 20150373322 A1) in view of Srinivasan; Venugopal et al. (US 20140254880 A1) in view of TSUJII; Masaharu et al. (US 20150323308 A1) in view of ROH; HGoman Duk (US 20110058053 A1)
Regarding claim 7, Izawa with Goma with Srinivasan with Tsujii teaches the limitations of claim 6,
	Tsujii teaches additionally,
a fifth step of turning on the second camera, (¶49 and fig. 7C, Open shutters signal as depicted in Fig. 7c in the 1st pulse signal of the “shutters 561 to 563” of multiple cameras)
 a sixth step of obtaining information related to the object existing within the first distance range from the main body by using the second camera, (¶49 and 50, “enable light to be adequately accumulated in the detection portions” while “an illumination interval T3 from when a specific infrared LED illuminates until the next infrared LED illuminates”) and 
a seventh step of turning off the second camera. (¶49 and fig. 7C, Close shutters signal as depicted in Fig. 7c in the 1st pulse signal of the “shutters 561 to 563” of multiple cameras)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Goma with the environment monitoring of Srinivasan with the timing of Tsujii which pulses the illumination. Using such an illumination source and image capture timing provides the right conditions for distance measuring for a measurement device.
	But does not explicitly teach,
turning on the second camera after the first camera is turned off in the fourth step,

turning on the second camera after the first camera is turned off in the fourth step, (¶7, “mobile terminal alternately drives the two cameras”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Goma with the environment monitoring of Srinivasan with the timing of Tsujii with cameras of Roh which will alternate camera driving. This allows for processing of images using a single image processor. 

Regarding claim 8, Izawa with Goma with Srinivasan with Tsujii with Roh teaches the limitations of claim 7,
	Goma teaches additionally,
first and second projectors (¶65, “plurality of projection modules 521, 522”)
Tsujii teaches additionally,
an eighth step of turning on the first camera, (¶49 and fig. 7C, Open shutters signal as depicted in Fig. 7c in the 2nd pulse signal)
a ninth step of setting the output of the infrared projector to a second value higher than the first value, (¶48 and fig. 7B, Open shutters as depicted in Fig. 7c in the first pulse signal)
a tenth step of obtaining information related to an object existing within a second distance range, out of the first distance range, (¶49 and 50, “enable light to be adequately accumulated in the detection portions” while “an illumination interval T3 from when a specific infrared LED illuminates until the next infrared LED illuminates”)
 (¶49 and fig. 7C, Close shutters signal as depicted in Fig. 7c in the 1st pulse signal)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Goma with the environment monitoring of Srinivasan with the timing of Tsujii with cameras of Roh which pulses the illumination. Using such an illumination source and image capture timing provides the right conditions for distance measuring for a measurement device.
	But does not explicitly teach, 
obtaining information related to an object existing within a second distance range, out of the first distance range,
	However, Srinivasan teaches additionally, 
obtaining information related to an object existing within a second distance range, (¶28, “on the dot pattern and how the dot pattern lays onto objects in the environment 100” which “image capturing device 104 also captures two-dimensional image data via one or more cameras (e.g., infrared sensors)”) out of the first distance range, (¶20, “a recognition system may increase power of an infrared (IR) lamp used to project a dot pattern onto the environment“ in order “to compensate for the limited depth range“)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Goma with the environment monitoring of Srinivasan with the timing of Tsujii with cameras of Roh which can increase the power of an infrared lamp. This technique can help adjust for a systems limitations and provide more range. 


Tsujii teaches additionally,
a twelfth step of turning on the second camera4New U.S. Patent ApplicationDocket No. P-1604 (¶49 and fig. 7C, Open shutters signal as depicted in Fig. 7c in the 2nd pulse signal of the “shutters 561 to 563” of multiple cameras)
a thirteenth step of obtaining information related to an object existing within the second distance range from the main body using the second camera, (¶49 and 50, “enable light to be adequately accumulated in the detection portions” while “an illumination interval T3 from when a specific infrared LED illuminates until the next infrared LED illuminates”) and 
a fourteenth step of turning off the second camera. (¶49 and fig. 7C, Close shutters signal as depicted in Fig. 7c in the 1st pulse signal of the “shutters 561 to 563” of multiple cameras)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Goma with the environment monitoring of Srinivasan with the timing of Tsujii with cameras of Roh which pulses the illumination. Using such an illumination source and image capture timing provides the right conditions for distance measuring for a measurement device.
But does not explicitly teach,
turning on the second camera after the first camera is turned off in the eleventh step,
However, Roh teaches additionally, 
turning on the second camera after the first camera is turned off in the eleventh step, (¶7, “mobile terminal alternately drives the two cameras”) 


Regarding claim 10, Izawa with Goma with Srinivasan with Tsujii with Roh teaches the limitations of claim 9,
Tsujii teaches additionally,
controller sequentially repeatedly performs the first to fourteenth steps. (¶48 and fig, 7a-7e, “illumination cycle” and “measurement cycle” as depicted in fig. 7a-7e which cycle the illumination and imaging in a cyclical manner based on a “calculation control device”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Goma with the environment monitoring of Srinivasan with the timing of Tsujii with cameras of Roh which pulses the illumination. Using such an illumination source and image capture timing provides the right conditions for distance measuring for a measurement device.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over IZAWA; Hirokazu et al. (US 20180296049 A1) in view of Goma; Sergiu Radu et al. (US 20150373322 A1) in view of Srinivasan; Venugopal et al. (US 20140254880 A1) in view of TSUJII; Masaharu et al. (US 20150323308 A1) in view of Song, Jeong-gon et al. (US 20020060542 A1)
Regarding claim 12, Izawa with Goma with Srinivasan with Tsujii teaches the limitations of claim 4,

first and second projectors (¶65, “plurality of projection modules 521, 522”)
	Srinivasan teaches additionally, 
output value of the infrared projector is the second value greater than the first value, (¶20, “a recognition system may increase power of an infrared (IR) lamp used to project a dot pattern onto the environment“) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Goma with the environment monitoring of Srinivasan with the timing of Tsujii which can increase the power of an infrared lamp. This technique can help adjust for a systems limitations and provide more range. 
	but does not explicitly teach, 
the controller detects information related to a position of the main body, by using the information obtained by the first and second cameras.
However, Song teaches additionally, 
the controller detects information related to a position of the main body, by using the information obtained by the first and second cameras. (¶8, “mobile robot uses vision cameras (CCD cameras 21 and 43) to capture images of objects to help the mobile robot 1 recognize its current location and detect the presence of any obstacles”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Goma with the environment monitoring of Srinivasan with the timing of Tsujii with the cameras of Song which can used the cameras to detect a robots own location by location recognition . 

Claim 13,14 rejected under 35 U.S.C. 103 as being unpatentable over IZAWA; Hirokazu et al. (US 20180296049 A1) in view of Goma; Sergiu Radu et al. (US 20150373322 A1) in view of HAMAGUCHI; GOMAICHI et al. (US 20170343338 A1) 
Regarding claim 13, Izawa with Goma teaches the limitations of claim 1,
	But does not explicitly teach the additional limitation of claim 3,
	However, Hamaguchi teaches,
first and second cameras (¶85, “image capture device is configured by a first image capture device 120A and a second image capture device 120B”) are red, green blue distance (RGBD) cameras. (¶110 and Fig. 10, “image capture device array 40” configured by four image capture elements where there is “one red image capture element "R" that receives red light, one blue image capture element "B" that receives blue light, one green image capture element "G" that receives green light, and one infrared image capture element "I" that receives infrared light”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Goma with the capture device assembly of Hamaguchi which uses a camera with a Bayer array. This type of camera can utilize infrared light sources since it includes a pixel which can capture infrared light.

Regarding claim 14, Izawa with Goma teaches the limitations of claim 1,
	But does not explicitly teach the additional limitation of claim 3,

first and second cameras (¶85, “image capture device is configured by a first image capture device 120A and a second image capture device 120B”) are depth cameras. (¶63, “image capture device assembly” may be “a depth sensor” or “range sensor”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Goma with the capture device assembly of Hamaguchi which uses a camera with a depth sensor. This type of sensor is capable of using the techniques that the prior art teaches, such as being able to capture a projected pattern from a light source. 

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over IZAWA; Hirokazu et al. (US 20180296049 A1) in view of Goma; Sergiu Radu et al. (US 20150373322 A1) in view of ROH; HGoman Duk (US 20110058053 A1) 
Regarding claim 15, Izawa with Goma teaches the limitations of claim 1,
	But does not explicitly teach the additional limitation of claim 15,
	However, Roh teaches,
controller alternately drives the first and second cameras. (¶7, “mobile terminal alternately drives the two cameras”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Goma with cameras of Roh which will alternate camera driving. This allows for processing of images using a single image processor. 

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over IZAWA; Hirokazu et al. (US 20180296049 A1) in view of Goma; Sergiu Radu et al. (US 20150373322 A1) in view of Rye; David John et al. (US 20060170773 A1)
Regarding claim 16, Izawa with Goma teaches the limitations of claim 1,
But does not explicitly teach the additional limitation of claim 16,
	However, Rye teaches,
before any one of the first and second cameras is turned off, the controller turns on the other. (¶6, “video camera that is then on be turned off” at the “same time, a video camera at a different location is turned on”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the vacuum cleaner of Izawa with the projection system of Goma with the cameras disclosed by Rye which turns off a camera at the same time a camera is turned on. By such an arrangement, this prevents garbled and unusable images. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483